—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered March 17, 1998, convicting defendant, after a jury trial, of five counts of criminal possession of a forged instrument in the second degree and one count of attempted grand larceny in the second degree, and sentencing him, as a second felony offender, to six concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could have reasonably inferred defendant’s accessorial liability, including defendant’s presence in the vehicle from which the forged instruments were recovered and his possession of bank records linked to the account of one of the payees of the those instruments. Moreover, there were actions and statements by defendant evincing a consciousness of guilt. We conclude that the jury properly rejected any innocent explanations for this wealth of evidence.
The court properly admitted into evidence information concerning the deposit of other checks not mentioned in the indictment, since this evidence was sufficiently connected to defendant and was probative of defendant’s intent (see, People v Alvino, 71 NY2d 233).
Defendant’s contention concerning the lack of jury instructions relating to the annotated verdict sheet (see, CPL 310.20 [2]) requires preservation (People v Wheeler, 257 AD2d 673, lv denied 93 NY2d 930), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find no possibility of prejudice to defendant in light of the court’s instructions differentiating the counts. Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.